DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 and on 11/04/2021 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (2018/0175046) in view of the following reasons.			Re claim 11, Chiou teaches a method of forming a semiconductor device (Figs. .	
However, Applicant has not shown wherein a protruding portion of the isolation feature between the first and second portions has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 								Therefore, it would have been obvious to adjust the isolation feature so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior 
Re claim 16, Chiou teaches the method of claim 11, wherein the first and second S/D features are of opposite types [22].
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (2018/0175046) in view of Jung et al (US Pat. 10,658,463).
Re claim 17, Chiou teaches a semiconductor device (Fig. 3J), comprising:			a substrate (210) having a p-type region (216) and an n-type region (212/214);
an isolation feature (230) over the substrate (210);							a first fin protruding (222C) from the substrate (210) and through the isolation feature (230) in the p-type region (216);								a p-type epitaxial (290) feature over a source/drain (S/D) region [42] of the first fin (222C);												a second fin (222A/222B) protruding from the substrate (210) and through the isolation feature (210) in the n-type region (212/214); and						an n-type epitaxial feature (255A/255B) over an S/D region [31] of the second fin (222A/222B), 											Chiou does not explicitly teach wherein a portion of the isolation feature (230) across the p-type region and the n-type region is higher than other portions of the isolation feature.
	Jung teaches a semiconductor device (Figs 12A) wherein a portion of the isolation feature (116) across the p-type region and the n-type region (114a) is higher 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Chiou as taught by Jung since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
 Re claim 18, Chiou in view of Jung teaches the semiconductor device of claim 17, wherein a sidewall of the portion of the isolation feature is substantially perpendicular to a top surface of the substrate (Fig. 12A, Jung).
Re claim 19, Chiou in view of Jung teaches the semiconductor device of claim 17, wherein the portion of the isolation feature is higher than the first and second fins in respective S/D regions (Fig. 12A, Jung).
Re claim 20, Chiou in view of Jung teaches the semiconductor device of claim 17, further comprising:										a gate stack engaging a channel region of the first fin and a channel region of the second fin ([14-15], Chiou). 
Prior art of record
Re claim 1, Chiou et al. (2018/0175046) teaches a method of forming a semiconductor device (Figs. 3A-J), comprising:								providing a structure that includes a substrate (210), a fin protruding (222C) from the substrate (210), an isolation feature (230) surrounding the fin (222C), and a gate 
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 12, Chiou teaches the method of claim 11, further comprising:	depositing a first resist layer (240) covering the first (212/214) and second regions (216); removing the first resist layer (240) from the first region prior to the recessing of the first fin and the first portion of the isolation feature (Fig. 3C); removing the first resist layer (240) from the second region (Fig. 3H); 					yet remains explicitly silent to depositing a second resist layer covering the first 
removing the second resist layer from the first region.
Claim 13 is objected to for at least depending from objected claim 12.
Re claim 14, Chiou teaches the method of claim 11, 					yet remains explicitly silent to wherein a sidewall of the protruding portion of the isolation feature is substantially perpendicular to a top surface of the isolation feature.
Re claim 15, Chiou teaches the method of claim 11, 					yet remains explicitly silent to wherein the protruding portion of the isolation feature is across a boundary line between the first and second regions.
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically performing a second etching process to further recess the resist layer, wherein the second etching process has a higher etching rate than the first etching process; performing a third etching process to remove the resist layer, wherein the third etching process has a lower etching rate than the second etching process, for the same reasons as mentioned for claim 1 in the prior art of record above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/29/22